DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email received on December 1, 2021 after a telephone interview with Attorney Bryan Opalko (Reg. No. 40,751) on November 30, 2021.
In the examiner's amendment, claims 1-3, 10-11, and 14-16 as shown with underlined in solid bold below, were amended, as listed below.
Claim 1 (Currently Amended) A method comprising:
receiving calendar data at a multimedia device from an external device, wherein the multimedia device comprises a set-top box, wherein the calendar data comprises calendar data associated with one or more users that are designated as having access to the multimedia device, wherein the calendar data is not associated with a multimedia program, and wherein the calendar data is automatically pushed periodically to the multimedia device;
automatically identifying a calendar item from the calendar data;

determining, by the multimedia device, whether the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within a database as a database entry, wherein the database is maintained by the multimedia device and the one or more programs are programs that have historically been viewed by the one or more users; and
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, automatically selecting for recording, by the multimedia device, one or more programs from the one or more programs associated with time slots which are overlapped or encompassed by the one or more time slots associated with the calendar item, wherein the one or more programs automatically selected for recording are selected based upon a number of tuners available to the multimedia device and a priority value associated with each of the one or more programs, and automatically scheduling, by the multimedia device, a recording of the one or more programs selected for recording, wherein the one or more programs are scheduled for recording by the multimedia device.
Claim 2 (Currently Amended) The method of claim 1, further comprising:
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are 
 one or more of the one or more programs have already been scheduled for recording, foregoing the scheduling of the recording of the one or more programs that have already been scheduled for recording.
Claim 3 (Currently Amended) The method of claim 1, further comprising:
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, determining whether a plurality of the one or more programs overlap the same time slot; and
 a plurality of the one or more programs overlap the same time slot, selecting one or more of the plurality of programs overlapping the same time slot, wherein the one or more programs are selected based upon a priority value associated with each of the plurality of programs overlapping the same time slot.
Claim 10 (Currently Amended) A multimedia device that:
includes a set top box;
receives calendar data from an external device;
automatically identifies a calendar item from the calendar data, wherein the calendar data comprises calendar data associated with one or more users that are designated as having access to the multimedia device, wherein the calendar data is not associated with a multimedia program, and wherein the calendar data is automatically pushed periodically to the multimedia device;

determines by the multimedia device whether the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within a database as a database entry, wherein the database is maintained at the multimedia device and the one or more programs are programs that have historically been viewed by the one or more users; and
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, the multimedia device automatically selects for recording, one or more programs from the one or more programs associated with time slots which are overlapped or encompassed by the one or more time slots associated with the calendar item, wherein the one or more programs selected for recording are selected based upon a number of tuners available to the multimedia device and a priority value associated with each of the one or more programs, and schedules a recording of the one or more programs selected for recording.
Claim 11 (Currently Amended) The multimedia device of claim 10, wherein the one or more modules further:
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, determine whether a plurality of the one or more programs overlap the same time slot; and
 a plurality of the one or more programs overlap the same time slot, select one or more of the plurality of programs overlapping the same time slot, wherein the one or more programs are selected based upon a priority value associated with each of the plurality of programs overlapping the same time slot.
Claim 14 (Currently Amended) One or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
automatically receiving calendar data at a multimedia device from an external device, wherein the multimedia device comprises a set-top box;
automatically identifying a calendar item from the calendar data, wherein the calendar data comprises calendar data associated with one or more users that are designated as having access to the multimedia device, wherein the calendar data is not associated with a multimedia program, and wherein the calendar data is automatically pushed periodically to the multimedia device;
determining by the multimedia device one or more time slots associated with the calendar item;
determining, at the multimedia device, whether the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within a database as a database entry, wherein the database is maintained at the multimedia device and the one or more programs are programs that have historically been viewed by the one or more users; and
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, automatically selecting for recording, by the multimedia device, one or more programs from the one or more programs associated with time slots which are overlapped or encompassed by the one or more time slots associated with the calendar item, wherein the one or more programs selected for recording are automatically selected based upon a number of tuners available to the multimedia device and a priority value associated with each of the one or more programs, and automatically scheduling, by the multimedia device, a recording of the one or more programs selected for recording, wherein the one or more programs are scheduled for recording by the multimedia device.
Claim 15 (Currently Amended) The one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause the one or more processors to perform the operations comprising:
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, determining whether one or more of the one or more programs have already been scheduled for recording; and
 one or more of the one or more programs have already been scheduled for recording, foregoing the scheduling of the recording of the one or more programs that have already been scheduled for recording.
Claim 16 (Currently Amended) The one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause the one or more processors to perform the operations comprising:
 the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, determining whether a plurality of the one or more programs overlap the same time slot; and
 a plurality of the one or more programs overlap the same time slot, selecting one or more of the plurality of programs overlapping the same time slot, wherein the one or more programs are selected based upon a priority value associated with each of the plurality of programs overlapping the same time slot.

Allowable Subject Matter
Claims 1, 10, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 14, the prior art of record, either singularly or in combination, fails to anticipate or render the following limitations obvious:
“determining, by the multimedia device, whether the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within a database as a database entry, wherein the database is maintained by the multimedia device and the 
when the one or more time slots associated with the calendar item overlap or encompass one or more time slots associated with one or more programs that are included within the database as a database entry, automatically selecting for recording, by the multimedia device, one or more programs from the one or more programs associated with time slots which are overlapped or encompassed by the one or more time slots associated with the calendar item, wherein the one or more programs automatically selected for recording are selected based upon a number of tuners available to the multimedia device and a priority value associated with each of the one or more programs, and automatically scheduling, by the multimedia device, a recording of the one or more programs selected for recording, wherein the one or more programs are scheduled for recording by the multimedia device.”
Claims 2-9 and 21 depend on claim 1, claims 11-13 depend on claim 10, and claims 15-19 depend on claim 14, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484





/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484